Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-18-2006

Teed v. Hilltown
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2953




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Teed v. Hilltown" (2006). 2006 Decisions. Paper 1088.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1088


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT

                              No: 05-2953

                         JACKSON J. TEED;
                       MARILYN A. TEED, H/W,

                                    Appellants

                                    v.

   TOWNSHIP OF HILLTOWN; THE BOARD OF SUPERVISORS HILLTOWN
       TOWNSHIP; HILLTOWN TOWNSHIP ZONING HEARING BOARD;
      GREGORY J. LIPPINCOTT, INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS TOWNSHIP MANAGER AND ZONING OFFICER OF HILLTOWN
    TOWNSHIP; BETTY SNYDER, INDIVIDUALLY AND IN HER OFFICIAL
CAPACITY AS CHAIRPERSON AND MEMBER OF THE HILLTOWN TOWNSHIP
 BOARD OF SUPERVISORS; KEN BENNINGTON, INDIVIDUALLY AND IN HIS
  OFFICIAL CAPACITY AS VICE-CHAIR AND MEMBER OF THE HILLTOWN
TOWNSHIP BOARD OF SUPERVISORS; JOHN BENDER, INDIVIDUALLY AND
  IN HIS OFFICIAL CAPACITY AS MEMBER OF THE HILLTOWN TOWNSHIP
   BOARD OF SUPERVISORS; JOHN SNYDER; INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY AS CHAIRPERSON AND MEMBER OF THE HILLTOWN
       TOWNSHIP ZONING HEARING BOARD; TIMOTHY BROWNING,
  INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS A MEMBER OF THE
        HILLTOWN ZONING HEARING BOARD; RICHARD MANFREDI,
  INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS A MEMBER OF THE
 HILLTOWN TOWNSHIP ZONING HEARING BOARD; JEFFREY G. TRAUGER,
            ESQUIRE, INDIVIDUALLY AND IN HIS CAPACITY AS
SOLICITOR FOR HILLTOWN TOWNSHIP ZONING HEARING BOARD; JACK D.
      WUERSTLE, ESQUIRE, INDIVIDUALLY AND IN HIS CAPACITY AS
                 SOLICITOR FOR HILLTOWN TOWNSHIP

               Appeal from the United States District Court
                 for the Eastern District of Pennsylvania
                         (Civ. No. 03-cv-06040)
                  District Judge: Hon. Paul S. Diamond


                                    1
                      Before: McKEE and GARTH, Circuit Judges,
                         and LIFLAND, Senior District Judge*

                                   Argued: May 16, 2006

                               (Opinion filed: May 18, 2006)

MARK C. CLEMM, ESQ. (Argued)
SETH D. WILSON, ESQ.
Morris, Clemm, Heleniak and Associates, P.C.
527 Plymouth Road, Suite 416
Plymouth Meeting, PA 19462
Attorneys for Appellants

JOSEPH GOLDBERG, ESQ. (Argued)
WENDI D. BARISH, ESQ.
Weber, Gallagher, Simpson, Stapleton, Fires & Newby, LLP
2000 Market Street, 13th Floor
Philadelphia, PA 10193
Attorneys for Appellees

                                         OPINION

PER CURIAM

       Jackson J. Teed and Marilyn A. Teed have appealed the district court’s grant of

summary judgment to the defendants on their claim that the defendants violated the Equal

Protection Clause of the Fourteenth Amendment during the course of a zoning dispute.

After a lengthy argument, and after careful consideration of the briefs of the parties, we

hold that the Teeds’ arguments in support of their appeal are without merit. We will,

therefore, affirm the judgment of the district court.


       *
       The Hon. John C. Lifland, Senior District Judge of the United States District
Court for the District of New Jersey, sitting by designation.

                                              2